Citation Nr: 0717029	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  01-08 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to June 
1969.  

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) in an August 2004 
decision and remand denied the veteran's request to reopen 
his claim for service connection for essential tremors.  The 
issue of service connection for an anxiety disorder was 
remanded to for additional development.  Part of the 
development ordered was a VA examination to obtain a medical 
opinion.  In June 2006, after the claim was again returned to 
the Board it was again remanded.  The Board noted in the June 
2006 remand that although the veteran had failed to report 
for a scheduled VA examination he had good cause.  His home 
had been destroyed by a hurricane and he had relocated.  The 
Board again remanded the claim to afford the veteran a VA 
examination and to obtain an opinion.  The development 
ordered has been completed to the extent possible.  Stegall 
v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records include notations indicating the 
veteran was nervous, anxious and tremulous, but no diagnosis 
of any psychiatric disorder was noted in the service medical 
records.  

2.  The claim folder includes post service diagnoses of 
depression and anxiety.  

3.  Presently service connection is in effect for status post 
pyloroplasty/vagotomy for treatment of a duodenal ulcer with 
irritable bowel syndrome.  

4.  The claims folder does not include competent medical 
evidence which provides a nexus between service or a service-
connected disability and any currently diagnosed psychiatric 
disorder.  


CONCLUSION OF LAW

The criteria for service connection for an anxiety disorder 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Prior to the passage of legislation outlining VA's duty to 
notify and assist claimants, the veteran filed his claim for 
service connection in January 1999.  The RO denied his claim 
in a May 2000 rating decision.  In March 2001, VA sent a 
letter to the veteran which apprised him of the status of his 
claim, what was needed from him, what the evidence must show 
to support his appeal, and how VA could help in obtaining 
evidence.  VA kept him apprised of their efforts to assist 
him and the status of his claim by letters dated in April 
2003 and August 2004.  

The veteran's service medical records, records of VA 
treatment and his records from the Social Security 
administration were obtained.  He appeared and gave testimony 
at a hearing before a Decision Review Officer at the RO, a 
videoconference hearing before a (now retired) Veterans Laws 
Judge, and at a hearing at the RO before the undersigned 
Veterans Law Judge.  

The Board remanded his claim on two occasions to afford the 
veteran a VA examination and to obtain a medical opinion.  
Recent efforts to assist the veteran such as scheduling him 
for VA examinations have been hampered by his failure to keep 
VA informed of his current address.  Correspondence addressed 
to his last known address has not been returned by the U. S. 
Post Office.  It is the responsibility of veterans to 
cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

The veteran failed to report for a scheduled VA examination 
on more than one occasion.  The claims folder includes ample 
documentation of the notice given to the veteran of the 
examinations and the address where the notices were sent.  
The address of the last notice of a scheduled VA examination 
was sent to the same address the veteran stated at his March 
2006 hearing was his current address.  (T-5).  A supplemental 
statement of the case (SSOC) was sent to the veteran in 
January 2007 which informed him he had failed to report for a 
VA examination and that as a result his claim was being 
adjudicated based on the evidence of record.  Neither the 
correspondence sent to the veteran informing him of the 
scheduled examination or the SSOC was returned to VA by the 
U. S. Postal Service.  The claims folder does not include any 
communication from the veteran explaining why he had cause 
for his failure to report.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase in the 
January 2007 SSOC.  

The Board has previously remanded the claim on two occasions 
to correct defects in notice and to assist the veteran in 
developing the record, any further efforts to notify or 
assist the veteran would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
is harmless error.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2006).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2006).  

Factual Background and Analysis.  The veteran is seeking 
service connection for a psychiatric disorder which has been 
variously diagnosed as depression, major recurrent depression 
and a general anxiety disorder.  He contends first that his 
currently diagnosed psychiatric disorder began in service.  
Second, he contends that it is proximately due to or caused 
by his service-connected residuals of a duodenal ulcer.  

The service medical records indicate no psychiatric disorder 
was noted at enlistment examination in December 1967 or upon 
his physical inspection at entrance in February 1968.  May 
1968 service medical records noted that the veteran had 
abdominal symptoms and was very nervous.  In conjunction with 
May 1968 treatment for an acute gastrointestinal bleed it was 
noted the veteran was extremely anxious and tremulous.  The 
examiner stated he felt the veteran was an individual 
incapable of adapting to the stresses of army life and 
recommended considering a medical board.  July 1968 records 
again noted an impression of anxiety.  Records of a Physical 
Evaluation Board proceeding recommended the veteran be 
separated from the service based on his residuals of a 
duodenal ulcer which included post gastrectomy syndrome.  The 
February 1969 physical examination noted no psychiatric 
disorders.  

Post service records reflect the current presence of the 
claimed disability, but there is no competent evidence 
presented linking it to service or service connected 
disability.  

In support of his claim the veteran submitted an excerpt from 
a medical text which is entitled "Chronic Constipation 
Undermines You Emotionally, Weakens Your Body, and Opens the 
Way to Countless Diseases."  The United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that medical texts and even medical opinions which are 
general, speculative or equivocal cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).  

VA scheduled the veteran for an examination to obtain a 
medical opinion which might provide a medical nexus between 
the symptoms in service and the currently diagnosed 
psychiatric disorder or the veteran's service connected 
gastrointestinal disorders.  The veteran failed to report for 
the examination.  The letter informing him of the scheduled 
examination was not returned as undeliverable by the U. S. 
Post Office.  The address on the returned letter was the last 
known address of record.  Hyson v. Brown, 5 Vet. App. 262 
(1993).  No change of address was listed since the March 2006 
hearing.  In addition, there have been no communications from 
the veteran explaining why he had good cause for his failure 
to report.  When as in this case, a veteran fails to appear 
for a VA examination scheduled in conjunction with a claim 
for service connection the regulations state the claim is to 
be rated based on the evidence of record.  38 C.F.R. § 3.655 
(2006).  

The claims folder includes both symptoms in service and 
current diagnosis of anxiety and depression.  The only 
evidence linking the current diagnosis to the symptoms in 
service or the veteran's service connected gastrointestinal 
symptoms are the statements of the veteran.  The veteran, 
however, is not shown to be qualified by training or 
education to diagnose any disorder or to relate it to a 
specific cause.  38 C.F.R. § 3.159 (2006).  

As there is no medical evidence which directly links the 
claimed disability to service-connected disability, or 
service, service connection for an anxiety disorder is not 
warranted.  


ORDER

Service connection for an anxiety disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


